        Case 2:19-cv-05421-CFK Document 14 Filed 06/19/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAURENCE RICHARDSON,                          :            CIVIL ACTION
            Plaintiff                         :
       v.                                     :             NO. 19-5421
                                              :
SOUTHWEST CREDIT SYSTEMS,                     :
L.P.,                                         :
           Defendant.                         :


                                      ORDER

      AND NOW, this 19th day of June 2020, upon consideration of Defendant’s

Motion to Vacate Entry of Default (ECF No. 8), Plaintiff’s response thereto (ECF

No. 10) and Defendant’s reply (ECF No. 11), it is hereby ORDERED and

DECREED Defendant’s Motion to Vacate Entry of Default (ECF No. 8) is

GRANTED. It is further ORDERED that Plaintiff’s Motion for Default

Judgment (ECF No. 6) is hereby DENIED.

      The Clerk of Court is directed to vacate the entry of default in this matter.


                                                    BY THE COURT:

                                                    /s/ Chad F. Kenney
                                                    CHAD F. KENNEY, JUDGE




                                          1
